Name: 96/231/EC: Council Decision of 19 March 1996 appointing two alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 1996-03-27

 Avis juridique important|31996D023196/231/EC: Council Decision of 19 March 1996 appointing two alternate members of the Committee of the Regions Official Journal L 077 , 27/03/1996 P. 0030 - 0030COUNCIL DECISION of 19 March 1996 appointing two alternate members of the Committee of the Regions (96/231/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 198a thereof,Having regard to the Council Decision of 26 January 1994 appointing members and alternate members of the Committee of the Regions for the period 26 January 1994 to 25 January 1998 (1),Whereas two seats as alternate members of the Committee have become vacant following the resignation of Mr Angelo Romano, notified to the Council on 12 February 1996, and Mr Thomas Mirow, notified to the Council on 11 March 1996;Having regard to the proposal from the Italian Government and the proposal from the German Government,HAS DECIDED AS FOLLOWS:Sole Article 1. Mr Silvano Moffa is hereby appointed an alternate member of the Committee of the Regions in place of Mr Angelo Romano for the remainder of the latter's term of office, which runs until 25 January 1998.2. Mr Knut Nevermann is hereby appointed an alternate member of the Committee of the Regions in place of Mr Thomas Mirow for the remainder of the latter's term of office, which runs until 25 January 1998.Done at Brussels, 19 March 1996.For the CouncilThe PresidentW. LUCHETTI(1) OJ No L 31, 4. 2. 1994, p. 29.